Case: 18-11054      Document: 00514942834         Page: 1    Date Filed: 05/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                    No. 18-11054                              May 3, 2019
                                 Conference Calendar                         Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARY TRENT ICE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-215-4


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Gary Trent Ice has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ice has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11054      Document: 00514942834   Page: 2   Date Filed: 05/03/2019


                                 No. 18-11054

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2